
	

114 HR 54 IH: Frank Lautenberg Memorial Secure Chemical Facilities Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To enhance the security of chemical facilities and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Frank Lautenberg Memorial Secure Chemical Facilities Act.
		2.Findings and purpose
			(a)FindingsCongress finds the following:
				(1)The chemical sector of the United States represents a target that terrorists could exploit to cause
			 consequences, including death, injury, or serious adverse effects to human
			 health, the environment, critical infrastructure, public health, homeland
			 security, national security, and the national economy.
				(2)Small chemical facilities pose particular challenges to Homeland Security because they may lack the
			 expertise or resources to register with the Department of Homeland
			 Security’s Chemical Facility Anti-Terrorism Standards (CFATS) program.
				(3)Small chemical facilities such as the fertilizer plant in the town of West Texas destroyed by an
			 explosion may not have been fully compliant with State and Federal law.
				(4)Small chemical facilities have less physical security.
				(5)Chemical facilities that pose such potential consequences and that are vulnerable to terrorist
			 attacks must be protected.
				(6)The Secretary of Homeland Security has statutory authority under section 550 of the Department of
			 Homeland Security Appropriations Act, 2007 (6 U.S.C. 121 note) to regulate
			 the security practices at chemical facilities that are at significant risk
			 of being terrorist targets.
				(7)The Secretary of Homeland Security issued interim final regulations entitled the Chemical Facility Anti-Terrorism Standards, which became effective on June 8, 2007.
				(b)PurposeThe purpose of this Act is to modify and make permanent the authority of the Secretary of Homeland
			 Security to regulate security practices at chemical facilities.
			3.Extension, modification, and recodification of authority of Secretary of Homeland Security to
			 regulate security practices at chemical facilities
			(a)In GeneralThe Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by adding at the end the
			 following:
				
					XXIRegulation of Security Practices at Chemical Facilities
						2101.DefinitionsIn this title:
							(1)Academic laboratoryThe term academic laboratory means a facility or area owned by an institution of higher education (as defined under section 101
			 of the Higher Education Act of 1965 (20 U.S.C. 1001)) or a nonprofit
			 research institute or teaching hospital that has a formal affiliation with
			 an institution of higher education, including photo laboratories, art
			 studios, field laboratories, research farms, chemical stockrooms, and
			 preparatory laboratories, where relatively small quantities of chemicals
			 and other substances, as determined by the Secretary, are—
								(A)used on a nonproduction basis for—
									(i)teaching;
									(ii)research; or
									(iii)diagnostic purposes; and
									(B)stored and used in containers that are typically manipulated by 1 person.
								(2)Chemical facilityThe term chemical facility means any facility—
								(A)at which the owner or operator of the facility possesses or plans to possess a substance of
			 concern; or
								(B)that meets other risk-related criteria identified by the Secretary.
								(3)Chemical facility security performance standardsThe term chemical facility security performance standards means risk-based standards established by the Secretary under section 2103(c).
							(4)Chemical facility terrorist incidentThe term chemical facility terrorist incident means any act or attempted act of terrorism or terrorist incident committed at, near, or against a
			 chemical facility, including such an act that involves the intent to cause
			 injury or harm or the threat of causing injury or harm—
								(A)the release of a substance of concern from a chemical facility;
								(B)the theft, misappropriation, or misuse of a substance of concern from a chemical facility; or
								(C)the sabotage of a chemical facility or a substance of concern at a chemical facility.
								(5)Covered chemical facilityThe term covered chemical facility means a chemical facility that the Secretary determines meets the criteria under section
			 2102(b)(1).
							(6)Covered individualThe term covered individual means a permanent, temporary, full-time, or part-time employee of a covered chemical facility or
			 an employee of an entity with which the covered chemical facility has
			 entered into a contract who is performing responsibilities at the covered
			 chemical facility pursuant to the contract.
							(7)Employee representativeThe term employee representative means the representative of a certified or recognized bargaining agent engaged in a collective
			 bargaining relationship with the owner or operator of a chemical facility.
							(8)EnvironmentThe term environment has the meaning given the term in section 101 of the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980 (42 U.S.C. 9601).
							(9)Method to reduce the consequences of a terrorist attackThe term method to reduce the consequences of a terrorist attack means a measure used at a chemical facility that reduces or eliminates the potential consequences
			 of a chemical facility terrorist incident, including—
								(A)the elimination or reduction in the amount of a substance of concern possessed or planned to be
			 possessed by an owner or operator of a covered chemical facility through
			 the use of alternate substances, formulations, or processes;
								(B)the modification of pressures, temperatures, or concentrations of a substance of concern;
								(C)the reduction or elimination of onsite handling of a substance of concern through improvement of
			 inventory control or chemical use efficiency;
								(D)increasing the physical security of the chemical facility; and
								(E)registering the chemical facility with the CFATS program.
								(10)Owner or operatorThe term owner or operator with respect to a facility means—
								(A)the person who owns the facility;
								(B)the person who has responsibility for daily operation of the facility; and
								(C)the person who leases the facility.
								(11)PersonThe term person—
								(A)means an individual, trust, firm, joint stock company, corporation (including a government
			 corporation), partnership, association, State, municipality, commission,
			 political subdivision of a State, or interstate body; and
								(B)includes each department, agency, or instrumentality of the United States.
								(12)Protected Information
								(A)In generalThe term protected information includes—
									(i)security vulnerability assessments and site security plans, including any assessment required under
			 section 2111;
									(ii)portions of the following documents, records, orders, notices, or letters that the Secretary has
			 determined by regulation would be detrimental to chemical facility
			 security if disclosed and that are developed by the Secretary or the owner
			 or operator of a covered chemical facility for the purposes of this title—
										(I)documents directly related to the review and approval or disapproval of a security vulnerability
			 assessment or site security plan under this title by the Secretary;
										(II)documents directly related to an inspection or audit under this title;
										(III)an order, notice, communication, or letter regarding the compliance of a covered chemical facility
			 with this title;
										(IV)information or a document or record required to be provided to or created by the Secretary under
			 subsection (b) or (c) of section 2102; and
										(V)a document directly related to a security drill or training exercise, security threat or breach of
			 security, or maintenance, calibration, or testing of security equipment;
			 and
										(iii)any other information, document, or record developed exclusively for the purposes of this title
			 that the Secretary has determined, by rule, would, if disclosed, be
			 detrimental to chemical facility security.
									(B)ExclusionsThe term protected information does not include—
									(i)information, other than a security vulnerability assessment or site security plan, that the
			 Secretary has determined, by rule, to be—
										(I)appropriate to describe compliance by a chemical facility with this title and the implementation of
			 this title by the Secretary; and
										(II)not detrimental to chemical facility security if disclosed; or
										(ii)information, whether or not also contained in a security vulnerability assessment, site security
			 plan, or in a document, record, order, notice, or letter, or portion
			 thereof, described in clause (ii) or (iii) of subparagraph (A), that is
			 obtained from another source with respect to which the Secretary has not
			 made a determination under either clause, including—
										(I)information that is required to be made publicly available under any other provision of law; and
										(II)information that a chemical facility has lawfully disclosed other than in a submission to the
			 Secretary under this title.
										(13)ReleaseThe term release means any spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting,
			 escaping, leaching, dumping, or disposing into the environment (including
			 the abandonment or discarding of barrels, containers, and other closed
			 receptacles containing any hazardous substance or pollutant or
			 contaminant).
							(14)StorageThe term storage means any location on or off site where chemicals designated as risks may be stored that meet
			 standards established by the Secretary.
							(15)DisposalThe term disposal means any location on or off-site where chemicals are destroyed, stored with no intent to sale,
			 repurpose, or use.
							(16)DestructionThe term destruction means any process that is intended to render the chemical designated as a risk by the Secretary is
			 rendered inert or of no further threat as defined by the Secretary in
			 consultation with the State where the destruction takes place and Federal
			 Environmental Protection Agency rules.
							(17)Security vulnerability assessmentThe term security vulnerability assessment means an assessment described in section 2103(a)(1)(B)(i).
							(18)Site security planThe term site security plan means a plan described in section 2103(a)(1)(B)(ii).
							(19)Substance of concernThe term substance of concern means a chemical substance in quantity and form that is designated by the Secretary under section
			 2102(a).
							2102.Risk-based designation and ranking of chemical facilities
							(a)Substances of Concern
								(1)Designation by the secretaryThe Secretary may—
									(A)designate any chemical substance as a substance of concern; and
									(B)establish and adjust the threshold quantity for each chemical substance designated under
			 subparagraph (A).
									(2)Matters for considerationIn designating a chemical substance or establishing or adjusting the threshold quantity for a
			 chemical substance under paragraph (1), the Secretary shall consider the
			 potential extent of death, injury, and serious adverse effects to human
			 health, the environment, critical infrastructure, public health, homeland
			 security, national security, and the national economy that could result
			 from a chemical facility terrorist incident involving the chemical
			 substance.
								(b)List of covered chemical facilities
								(1)Criteria for list of facilitiesThe Secretary may designate a chemical facility as a covered chemical facility if the Secretary
			 determines the chemical facility is a sufficient security risk based on—
									(A)the potential threat or likelihood that the chemical facility will be a target of a chemical
			 facility terrorist incident;
									(B)the potential extent and likelihood of death, injury, or serious adverse effects to human health,
			 the environment, critical infrastructure, public health, homeland
			 security, national security, or the national economy that could result
			 from a chemical facility terrorist incident at the chemical facility; and
									(C)the proximity of the chemical facility to large population centers.
									(2)ListThe Secretary shall maintain a list of covered chemical facilities that the Secretary designates
			 under subparagraph (A).
								(3)Submission of informationIn making a determination whether to designate a chemical facility as a covered chemical facility
			 under paragraph (1), the Secretary may require the submission of
			 information from an owner or operator of a chemical facility with respect
			 to the quantities of substances of concern that the owner or operator
			 possesses or plans to possess.
								(c)Assignment of Covered Chemical Facilities to Risk-Based Tiers
								(1)AssignmentThe Secretary shall assign each covered chemical facility to 1 of 4 risk-based tiers, as
			 established by the Secretary, with tier 1 representing the highest degree
			 of risk and tier 4 representing the lowest degree of risk.
								(2)Provision of informationThe owner or operator of a covered chemical facility shall provide, at the request of the
			 Secretary, any information in addition to information required by the
			 Secretary under subsection (b)(3) that may be necessary for the Secretary
			 to assign the chemical facility to the appropriate tier under paragraph
			 (1).
								(3)Notification
									(A)In generalNot later than 60 days after the date on which the Secretary determines that a chemical facility is
			 a covered chemical facility or is no longer a covered chemical facility or
			 changes the tier assignment of a covered chemical facility under paragraph
			 (1), the Secretary shall notify the owner or operator of the chemical
			 facility of the determination or change.
									(B)Required informationA notification made by the Secretary under subparagraph (A) shall include—
										(i)the reason for the determination or change described in subparagraph (A); and
										(ii)upon the request of the owner or operator of a covered chemical facility—
											(I)the number of individuals at risk of death, injury, or severe adverse effects to human health as a
			 result of a worst case chemical facility terrorist incident at the covered
			 chemical facility;
											(II)information relating to why the covered chemical facility is considered critical; and
											(III)the proximity or interrelationship of the covered chemical facility to other critical
			 infrastructure.
											(d)Requirement for reviewThe Secretary—
								(1)shall periodically review—
									(A)the designation of a chemical substance as a substance of concern and the threshold quantity for
			 the substance under subsection (a)(1); and
									(B)whether a chemical facility meets the criteria under subsection (b)(1); and
									(2)may, at any time, determine whether a chemical facility is a covered chemical facility or change
			 the tier to which the covered chemical facility is assigned under
			 subsection (c)(1).
								(e)Provision of threat-Related informationThe Secretary shall provide to the owner or operator or security officer of a covered chemical
			 facility threat information relating to probable threats to the covered
			 chemical facility and methods that could be used in a chemical facility
			 terrorist incident in order to assist the owner or operator in effectively
			 assessing the vulnerabilities to the covered chemical facility.
							2103.Security vulnerability assessments and site security plans
							(a)In general
								(1)RequirementThe Secretary shall—
									(A)establish standards, protocols, and procedures for security vulnerability assessments and site
			 security plans required for covered chemical facilities under this
			 paragraph;
									(B)require the owner or operator of each covered chemical facility to—
										(i)conduct and submit to the Secretary an assessment of the vulnerability of the covered chemical
			 facility to a range of chemical facility terrorist incidents, including an
			 incident that results in a worst-case release of a substance of concern;
										(ii)prepare, implement, and submit to the Secretary a site security plan for the covered chemical
			 facility that addresses the security vulnerability assessment and meets
			 the risk-based chemical security performance standards established under
			 subsection (c);
										(iii)in developing the security vulnerability assessment and site security plan, include participation
			 by—
											(I)not less than 1 supervisory employee of the covered chemical facility;
											(II)not less than 1 nonsupervisory employee of the covered chemical facility; and
											(III)not less than 1 employee representative from each bargaining agent at the covered chemical
			 facility, if any; and
											(iv)include, with the submission of the security vulnerability assessment and the site security plan of
			 the covered chemical facility, a signed statement by the owner or operator
			 of the covered chemical facility that certifies that the submission is
			 provided to the Secretary with knowledge of the possible penalties under
			 section 2107;
										(C)set deadlines, by tier, for the completion of security vulnerability assessments and site security
			 plans;
									(D)upon request, as necessary, and to the extent that resources permit, provide technical assistance
			 to a covered chemical facility conducting a security vulnerability
			 assessment or site security plan;
									(E)establish specific deadlines and requirements for the submission by a covered chemical facility of
			 information describing—
										(i)any change in the use by the covered chemical facility of more than a threshold amount of any
			 substance of concern that may affect the requirements of the covered
			 chemical facility under this title; or
										(ii)any material modification to the operations or site of the covered chemical facility that may
			 affect the security vulnerability assessment or site security plan
			 submitted by the covered chemical facility;
										(F)require the owner or operator of a covered chemical facility to review and resubmit a security
			 vulnerability assessment or site security plan not less frequently than
			 once every 5 years;
									(G)not later than 180 days after the date on which the Secretary receives a security vulnerability
			 assessment or site security plan under this paragraph—
										(i)review and approve or disapprove the security vulnerability assessment or site security plan; and
										(ii)notify the covered chemical facility of the approval or disapproval; and
										(H)establish, as appropriate, modified or separate standards, protocols, and procedures for security
			 vulnerability assessments and site security plans for covered chemical
			 facilities that are also academic laboratories.
									(2)Inherently governmental functionThe approval or disapproval of a security vulnerability assessment or site security plan by the
			 Secretary under this section is an inherently governmental function.
								(b)Participation in preparation of security vulnerability assessments or site security plansAny person selected by the owner or operator of a covered chemical facility or by a certified or
			 recognized bargaining agent of a covered chemical facility to participate
			 in the development of the security vulnerability assessment or site
			 security plan for the covered chemical facility shall be permitted to
			 participate if the person possesses knowledge, experience, training, or
			 education relevant to the portion of the security vulnerability assessment
			 or site security plan on which the person is participating.
							(c)Fellowships to Small Chemical Facilities To Participate in Preparation of Security Vulnerability
			 Assessments or Site Security PlansAny person selected by the owner or operator of a covered chemical facility that is designated as a small chemical facility by the Secretary of Homeland Security that produces, stores, processes or transports chemicals
			 designated as a risk by the Secretary, shall qualify for assistance to receive training, technical assistance and
			 logistical support to meet the requirements set forth by the Secretary of
			 a secure facility or other criteria as designated by the Secretary.
							(d)Chemical facility security performance standardsThe Secretary shall establish risk-based performance standards to ensure or enhance the security of
			 a covered chemical facility against a chemical facility terrorist incident
			 that are designed to address—
								(1)restricting the area perimeter of the covered chemical facility;
								(2)securing site assets;
								(3)screening and controlling access to the covered chemical facility and to restricted areas within
			 the covered chemical facility by screening or inspecting individuals and
			 vehicles as they enter, including—
									(A)measures to deter the unauthorized introduction of dangerous substances and devices that may
			 facilitate a chemical facility terrorist incident or actions having
			 serious negative consequences for the population surrounding the covered
			 chemical facility; and
									(B)measures implementing a regularly updated identification system that checks the identification of
			 covered chemical facility personnel and other persons seeking access to
			 the covered chemical facility and that discourages abuse through
			 established disciplinary measures;
									(4)methods to deter, detect, and delay a chemical facility terrorist incident, creating sufficient
			 time between detection of a chemical facility terrorist incident and the
			 point at which the chemical facility terrorist incident becomes
			 successful, including measures to—
									(A)deter vehicles from penetrating the perimeter of the covered chemical facility, gaining
			 unauthorized access to restricted areas, or otherwise presenting a hazard
			 to potentially critical targets;
									(B)deter chemical facility terrorist incidents through visible, professional, well-maintained security
			 measures and systems, including—
										(i)security personnel;
										(ii)detection systems;
										(iii)barriers and barricades; and
										(iv)hardened or reduced value targets;
										(C)detect chemical facility terrorist incidents at early stages through—
										(i)counter-surveillance at the site of the covered chemical facility;
										(ii)frustration of opportunity to observe potential targets;
										(iii)site surveillance and sensing systems; and
										(iv)barriers and barricades; and
										(D)delay a chemical facility terrorist incident for a sufficient period of time so as to allow
			 appropriate response through—
										(i)onsite security response;
										(ii)barriers and barricades;
										(iii)hardened targets; and
										(iv)well-coordinated response planning;
										(5)securing and monitoring the shipping, receipt, and storage of a substance of concern for the
			 covered chemical facility;
								(6)deterring theft or diversion of a substance of concern;
								(7)deterring insider sabotage;
								(8)deterring cyber sabotage, including by preventing unauthorized onsite or remote access to critical
			 process controls, including—
									(A)supervisory control and data acquisition systems;
									(B)distributed control systems;
									(C)process control systems;
									(D)industrial control systems;
									(E)critical business systems; and
									(F)other sensitive computerized systems;
									(9)developing and conducting exercises of an internal emergency plan for owners, operators, and
			 covered individuals for a covered chemical facility for responding to
			 chemical facility terrorist incidents at the covered chemical facility,
			 including providing appropriate information to any local emergency
			 planning committee, State emergency response commission, local law
			 enforcement officials, and emergency response providers to ensure an
			 effective, collective response to terrorist incidents;
								(10)maintaining effective monitoring, communications, and warning systems, including—
									(A)measures designed to ensure that security systems and equipment are in good working order and
			 inspected, tested, calibrated, and otherwise maintained;
									(B)measures designed to regularly test security systems, note deficiencies, correct for detected
			 deficiencies, and record results so that the results are available for
			 inspection by the Secretary; and
									(C)measures to allow the chemical facility to promptly identify and respond to security system and
			 equipment failures or malfunctions;
									(11)ensuring mandatory annual security training, exercises, and drills of covered chemical facility
			 personnel appropriate to their roles, responsibilities, and access to a
			 substance of concern, including participation by local law enforcement
			 agencies, and local emergency response providers, and appropriate
			 supervisory and non-supervisory facility employees and employee
			 representatives, if any;
								(12)performing personnel surety for individuals with access to restricted areas or critical assets by
			 conducting appropriate background checks and ensuring appropriate
			 credentials for unescorted visitors and covered chemical facility
			 personnel, including permanent and part-time personnel, temporary
			 personnel, and contract personnel, including—
									(A)measures designed to verify and validate identity;
									(B)measures designed to check criminal history;
									(C)measures designed to verify and validate legal authorization to work; and
									(D)measures designed to identify individuals with terrorist ties;
									(13)escalating the level of protective measures for periods of elevated threat;
								(14)specific threats, vulnerabilities, or risks identified by the Secretary for the covered chemical
			 facility;
								(15)reporting of significant security incidents to the Secretary and to appropriate local law
			 enforcement officials;
								(16)identifying, investigating, reporting, and maintaining records of significant security incidents
			 and suspicious activities at or near the covered chemical facility;
								(17)establishing 1 or more officials and an organization responsible for—
									(A)security;
									(B)compliance with the standards established under this subsection;
									(C)serving as the point of contact for incident management purposes with Federal agencies, agencies of
			 State or local government (including law enforcement agencies), and
			 emergency response providers; and
									(D)coordination with Federal agencies, agencies of State or local government (including law
			 enforcement agencies), and emergency response providers regarding plans
			 and security measures for the collective response to a chemical facility
			 terrorist incident;
									(18)maintaining appropriate records relating to the security of the covered chemical facility,
			 including a copy of the most recent security vulnerability assessment and
			 site security plan, at the covered chemical facility;
								(19)assessing and, as appropriate, using methods to reduce the consequences of a terrorist attack;
								(20)methods to recover or mitigate the release of a substance of concern in the event of a chemical
			 facility terrorist incident;
								(21)methods to mitigate the risks of exposure to chemical agents by maintaining an adequate supply of
			 equipment and products to provide for decontamination procedures designed
			 to neutralize the chemical agents; and
								(22)any additional security performance standards the Secretary may specify.
								(e)Risk-Based chemical security performance standards
								(1)In generalThe Secretary shall establish risk-based chemical security performance standards for the site
			 security plans required to be submitted by covered chemical facilities
			 under subsection (a).
								(2)RequirementsIn establishing the risk-based chemical security performance standards under paragraph (1), the
			 Secretary shall—
									(A)require separate and, as appropriate, increasingly stringent risk-based chemical security
			 performance standards for site security plans as the level of risk
			 associated with the tier increases; and
									(B)permit each covered chemical facility that submits a site security plan to select a combination of
			 security measures that satisfy the risk-based chemical security
			 performance standards established by the Secretary under this subsection.
									(f)Collocated chemical facilitiesThe Secretary may allow an owner or operator of a covered chemical facility that is located
			 geographically close, as determined by the Secretary, to another covered
			 chemical facility to develop and implement coordinated security
			 vulnerability assessments and site security plans.
							(g)Alternate security programs as component of security vulnerability assessment and site security
			 plan
								(1)Acceptance of programAt the request of an owner or operator of a covered chemical facility, the Secretary may accept an
			 alternate security program submitted by the owner or operator as a
			 component of the security vulnerability assessment or site security plan
			 required under this section, if the Secretary determines that the
			 alternate security program, in combination with other components of the
			 security vulnerability assessment and site security plan submitted by the
			 owner or operator of the covered chemical facility—
									(A)meets the requirements under this title and the regulations promulgated under this title;
									(B)provides the level of security that is equivalent to the level of security required under this
			 title and the regulations promulgated under this title; and
									(C)includes employee participation as required under subsection (a)(1)(B)(iii).
									(2)Secretarial review requiredNothing in this subsection shall relieve the Secretary of the obligation to—
									(A)review a security vulnerability assessment or site security plan submitted by a covered chemical
			 facility under this section; and
									(B)approve or disapprove the security vulnerability assessment or site security plan on an individual
			 basis according to the deadlines established under subsection (a).
									(3)Obligations of covered chemical facility unaffectedNothing in this subsection shall relieve a covered chemical facility of the obligation and
			 responsibility to comply with any requirement under this title.
								(4)Grants or technical assistance to small chemical facilitiesGrants or technical assistance to small chemical facilities to comply with section 2103. Security
			 Vulnerability Assessments and Site Security Plans of the bill.
								(5)Personnel surety alternate security programUpon application from a nonprofit personnel surety accrediting organization acting on behalf of,
			 and with written authorization from, the owner or operator of a covered
			 chemical facility, the Secretary may accept a personnel surety alternate
			 security program that—
									(A)meets the requirements of section 2115; and
									(B)provides for a background check process that is—
										(i)expedited, affordable, reliable, and accurate;
										(ii)fully protective of the rights of covered individuals through procedures that are consistent with
			 the privacy protections available under the Fair Credit Reporting Act (15
			 U.S.C. 1681 et seq.); and
										(iii)a single background check consistent with a risk-based tiered program.
										(h)Other authorities
								(1)Regulation of maritime facilities
									(A)Risk-Based TieringThe owner or operator of a chemical facility required to submit a facility security plan under
			 section 70103(c) of title 46, United States Code, shall be required to
			 submit information to the Secretary necessary to—
										(i)determine whether to designate the chemical facility as a covered chemical facility; and
										(ii)assign the chemical facility to a risk-based tier under section 2102 of this title.
										(B)Additional MeasuresSubject to subparagraph (C), in the case of a facility for which a facility security plan is
			 required to be submitted under section 70103(c) of title 46, United States
			 Code, that is designated as a covered chemical facility, the Commandant of
			 the Coast Guard, after consultation with the Secretary, shall require the
			 owner or operator of the facility to update the security vulnerability
			 assessments and facility security plans required under section 70103(c) of
			 title 46, United States Code, if necessary, to ensure a level of security
			 for substances of concern that is equivalent to the level of security
			 required by regulations promulgated under this title, including the
			 requirements under section 2111, in the same manner as other covered
			 chemical facilities in this title.
									(C)Personnel surety
										(i)ExceptionThe owner or operator of a covered chemical facility that has a facility security plan approved
			 under section 70103(c) of title 46, United States Code, shall not be
			 required to update or amend the facility security plan in order to meet
			 the requirements under section 2115 of this title.
										(ii)Equivalent accessAn individual described in section 2115(b)(1)(B) who has been granted access to restricted areas or
			 critical assets by the owner or operator of a facility for which a
			 facility security plan is required to be submitted under section 70103(c)
			 of title 46, United States Code, may be considered by the owner or
			 operator to have satisfied the requirement for passing a security
			 background check required under section 2115 for purposes of granting the
			 individual access to restricted areas or critical assets of a covered
			 chemical facility that is owned or operated by the same owner or operator.
										(D)Information Sharing and ProtectionNotwithstanding section 70103(d) of title 46, United States Code, the Commandant of the Coast
			 Guard, after consultation with the Secretary, shall apply the information
			 sharing and protection requirements in section 2110 of this title to a
			 facility described in subparagraph (B).
									(E)EnforcementThe Secretary shall establish, by rule, procedures to ensure that an owner or operator of a covered
			 chemical facility that is required to update the security vulnerability
			 assessment and facility security plan for the covered chemical facility
			 under subparagraph (B) is in compliance with this title.
									(F)Formal agreementThe Secretary shall—
										(i)require the Office of Infrastructure Protection and the Coast Guard to enter into a formal
			 agreement detailing the respective roles and responsibilities of the
			 Office of Infrastructure Protection and the Coast Guard in carrying out
			 this title, which shall ensure that the enforcement and compliance
			 requirements under this title and section 70103 of title 46, United States
			 Code, are not conflicting or duplicative; and
										(ii)designate the agency responsible for enforcing this title with respect to covered chemical
			 facilities for which facility security plans are required to be submitted
			 under section 70103(c) of title 46, United States Code, consistent with
			 the requirements of subparagraphs (B) and (D).
										(2)Coordination of storage licensing or permitting requirementIn the case of any storage required to be licensed or permitted under chapter 40 of title 18,
			 United States Code, the Secretary shall prescribe the rules and
			 regulations for the implementation of this section, with the concurrence
			 of the Attorney General, and avoid unnecessary duplication of regulatory
			 requirements.
								(i)Role of employees
								(1)Description of role requiredA site security plan for an owner or operator of a covered chemical facility shall describe the
			 roles or responsibilities that covered individuals are expected to perform
			 to deter or respond to a chemical facility terrorist incident.
								(2)Annual training for employees
									(A)In generalThe owner or operator of a covered chemical facility shall annually provide each covered individual
			 with a role or responsibility referred to in paragraph (1) at the covered
			 chemical facility with not less than 8 hours of training.
									(B)RequirementsThe training required under subparagraph (A) shall, as relevant to the role or responsibility of
			 the covered individual—
										(i)include an identification and discussion of substances of concern;
										(ii)include a discussion of possible consequences of a chemical facility terrorist incident;
										(iii)review and include exercises of the site security plan of the covered chemical facility, including
			 any requirements for differing threat levels;
										(iv)include a review of information protection requirements;
										(v)include a discussion of physical and cyber security equipment, systems, and methods used to achieve
			 chemical security performance standards;
										(vi)allow training with other relevant participants, including Federal employees, employees of a State
			 or local government, and emergency response providers, where appropriate;
										(vii)use national voluntary consensus standards, chosen jointly with employee representatives, if any;
										(viii)allow instruction through government training programs, chemical facilities, academic institutions,
			 nonprofit organizations, industry and private organizations, employee
			 organizations, and other relevant entities that provide such training;
										(ix)use multiple training media and methods;
										(x)include a discussion of appropriate emergency response procedures, including procedures to mitigate
			 the effects of a chemical facility terrorist incident; and
										(xi)include review and discussion of methods to reduce the consequences of a terrorist attack that are
			 applicable to the covered chemical facility.
										(3)Equivalent trainingAn owner or operator of a covered chemical facility may satisfy the training requirement described
			 in clause (i), (ii), (iii), (iv), (v), or (x) of subparagraph (2)(B) for a
			 covered individual with roles or responsibilities under paragraph (1)
			 through training that the owner or operator certifies is equivalent, in a
			 manner prescribed by the Secretary.
								(4)Worker training grant program
									(A)AuthorityThe Secretary may make grants to, and enter into cooperative agreements with, eligible entities to
			 provide for the training and education of—
										(i)covered individuals with roles or responsibilities described in paragraph (1); and
										(ii)emergency response providers who would respond to a chemical facility terrorist incident.
										(B)AdministrationThe Secretary shall seek to enter into an agreement with the Director of the National Institute for
			 Environmental Health Sciences, or with the head of another Federal or
			 State agency, to make and administer grants or cooperative agreements
			 under this paragraph.
									(C)Use of fundsAmounts provided under this paragraph shall be used to provide for the training and education of
			 covered individuals with roles or responsibilities described in paragraph
			 (1) and emergency response providers, including—
										(i)the annual mandatory training specified in paragraph (2); and
										(ii)other appropriate training to protect nearby persons, property, critical infrastructure, or the
			 environment from the effects of a chemical facility terrorist incident.
										(D)Eligible entitiesIn this paragraph, the term eligible entity means a nonprofit organization with demonstrated experience in implementing and operating
			 successful health and safety or security training programs for employees
			 or emergency response providers.
									(E)Presumption of Congress relating to competitive procedures
										(i)PresumptionIt is the presumption of Congress that grants awarded under this paragraph will be awarded using
			 competitive procedures based on merit.
										(ii)Report to CongressIf the Secretary awards grants under this paragraph without using competitive procedures, the
			 Secretary shall submit to Congress a report explaining why competitive
			 procedures were not used.
										(j)State, Regional, or Local governmental entitiesA covered chemical facility may not be required under the law of a State or local government to
			 provide a security vulnerability assessment or site security plan to any
			 entity of a State, regional government, or local government entity solely
			 based on the requirement under subsection (a) that the covered chemical
			 facility submit a security vulnerability assessment or site security plan
			 to the Secretary.
							2104.Site inspections
							(a)Right of EntryFor purposes of carrying out this title, the Secretary, accompanied by a designated local or State
			 official, shall have, at a reasonable time and on presentation of
			 credentials, a right of entry to, on, or through any property of a covered
			 chemical facility or any property on which any record required to be
			 maintained under this section is located.
							(b)Inspections and verifications
								(1)In generalThe Secretary shall, at such time and place as the Secretary determines to be reasonable and
			 appropriate, conduct security inspections and verifications of a covered
			 chemical facility.
								(2)RequirementsTo ensure and evaluate compliance with this title, including any regulations or requirements
			 adopted by the Secretary in furtherance of the purposes of this title, in
			 conducting an inspection or verification under paragraph (1), the
			 Secretary shall have access to the owners, operators, employees, and
			 employee representatives, if any, of a covered chemical facility.
								(c)Unannounced inspections
								(1)In generalIn addition to any inspection conducted under subsection (b), the Secretary shall conduct
			 unannounced facility inspections of covered chemical facilities assigned
			 to tier 1 or tier 2 under section 2102(c)(1).
								(2)RequirementsThe inspections required under this subsection shall be—
									(A)conducted without prior notice to the owner, operator, or any employee of the covered chemical
			 facility;
									(B)designed to evaluate at the covered chemical facility undergoing inspection—
										(i)the ability of the covered chemical facility to prevent a chemical facility terrorist incident that
			 the site security plan of the covered chemical facility is intended to
			 prevent;
										(ii)the ability of the covered chemical facility to protect against security threats that are required
			 to be addressed by the site security plan of the covered chemical
			 facility; and
										(iii)any weaknesses in the site security plan of the covered chemical facility;
										(C)conducted so as not to affect the actual security, physical integrity, safety, or regular
			 operations of the covered chemical facility or the employees of the
			 covered chemical facility while the inspection is conducted; and
									(D)conducted—
										(i)every 2 years in the case of a covered chemical facility assigned to tier 1; and
										(ii)every 4 years in the case of a covered chemical facility assigned to tier 2.
										(3)Post-inspection noticeAfter conducting an unannounced inspection of a facility under this subsection, the Secretary shall
			 provide post-inspection notice to a designated local or State office with
			 oversight responsibility for that facility.
								(d)Chemical facility inspectors authorizedDuring fiscal years 2015 and 2016, and subject to the availability of appropriations, the Secretary
			 shall increase by not less than 100 the total number of chemical facility
			 inspectors within the Department to ensure compliance with this title.
							(e)Confidential communicationsThe Secretary shall offer non-supervisory employees of a covered chemical facility the opportunity
			 to confidentially communicate information relevant to the compliance or
			 noncompliance of the employer with this title, including compliance or
			 noncompliance with any regulation or requirement adopted by the Secretary
			 under this title.
							(f)Right To accompany during physical inspectionIf a representative of the owner or operator of a covered chemical facility will accompany the
			 Secretary on a physical inspection of the covered chemical facility, an
			 employee representative of each certified or recognized bargaining agent
			 at the covered chemical facility, if any, or, if none, a nonsupervisory
			 employee, shall be offered the opportunity to accompany the Secretary
			 during the physical inspection to aid in the inspection.
							2105.Records
							(a)Request for recordsFor purposes of carrying out this title, the Secretary may require submission of, or upon
			 presentation of credentials and at reasonable times may obtain access to
			 and copy, any records, including any records maintained in electronic
			 format, necessary for reviewing or analyzing a security vulnerability
			 assessment, or site security plan submitted under section 2103, or for
			 assessing the implementation of a site security plan.
							(b)Proper handling of recordsThe Secretary shall ensure that any records accessed under subsection (a) are handled and secured
			 appropriately in accordance with section 2110.
							2106.Timely sharing of threat information
							(a)Responsibilities of SecretaryUpon the receipt of information concerning a threat that is relevant to a certain covered chemical
			 facility, the Secretary shall provide the information in a timely manner,
			 to the maximum extent practicable under applicable authority and in the
			 interests of national security, to—
								(1)the owner, operator, or security officer of the covered chemical facility;
								(2)a representative of each recognized or certified bargaining agent at the covered chemical facility,
			 if any; and
								(3)relevant authorities of State or local government, including the State Homeland Security Advisor,
			 if any.
								(b)Responsibilities of owner or operatorThe Secretary shall require the owner or operator of a covered chemical facility to provide to the
			 Secretary in a timely manner—
								(1)information concerning—
									(A)a threat about any significant security incident or threat to the covered chemical facility; or
									(B)any intentional or unauthorized penetration of the physical security or cyber security of the
			 covered chemical facility, whether successful or unsuccessful; and
									(2)the local and State office with oversight authority over the facility.
								2107.Enforcement
							(a)Review of security vulnerability assessment and site security plan
								(1)DisapprovalThe Secretary shall disapprove a security vulnerability assessment or site security plan submitted
			 under this title if the Secretary determines that—
									(A)the security vulnerability assessment or site security plan does not comply with the standards,
			 protocols, or procedures under section 2103(a)(1)(A); or
									(B)in the case of a site security plan—
										(i)the site security plan or the implementation of the site security plan is insufficient to address
			 vulnerabilities identified in a security vulnerability assessment, site
			 inspection, or unannounced inspection of the covered chemical facility; or
										(ii)the site security plan fails to meet all applicable chemical facility security performance
			 standards.
										(2)Notification of disapprovalIf the Secretary disapproves the security vulnerability assessment or site security plan submitted
			 by a covered chemical facility under this title or the implementation of a
			 site security plan by a covered chemical facility, the Secretary shall
			 provide the owner or operator of the covered chemical facility a written
			 notification of the disapproval not later than 14 days after the date on
			 which the Secretary disapproves the security vulnerability assessment or
			 site security plan, which shall—
									(A)include a clear explanation of deficiencies in the security vulnerability assessment, site security
			 plan, or implementation of the site security plan; and
									(B)require the owner or operator of the covered chemical facility to—
										(i)revise the security vulnerability assessment or site security plan to address any deficiencies; and
										(ii)by such date as the Secretary determines is appropriate, submit the revised security vulnerability
			 assessment or site security plan to the Secretary.
										(b)Remedies
								(1)Order for complianceIf the Secretary determines that an owner or operator of a covered chemical facility has violated
			 or is in violation of any requirement of this title or has failed or is
			 failing to address any deficiencies in the security vulnerability
			 assessment, site security plan, or implementation of the site security
			 plan for the covered chemical facility by such date as designated by the
			 Secretary, the Secretary may—
									(A)after providing notice to the owner or operator and an opportunity, in accordance with the
			 regulations issued under this title, for the owner or operator to seek
			 review by the Department of the determination of the Secretary, issue an
			 order assessing an administrative penalty of not more than $25,000 for
			 each day before, on, or after the date of the order that the violation
			 occurs or for each day after the date of the order that a failure to
			 comply continues, requiring compliance immediately or within a specified
			 time period, or both; or
									(B)in a civil action, obtain appropriate equitable relief, a civil penalty of not more than $25,000
			 for each day before, on, or after the date of the order that the violation
			 occurs or for each day after the date of the order that a failure to
			 comply continues, or both.
									(2)Order to cease operationsIf the Secretary determines that an owner or operator of a covered chemical facility continues to
			 be in noncompliance after an order for compliance is issued under
			 paragraph (1), the Secretary may issue an order to the owner or operator
			 to cease operations at the covered chemical facility until the Secretary
			 determines the owner or operator is in compliance.
								(c)Applicability of penaltiesA penalty under subsection (b)(1) may be imposed for any violation of this title, including a
			 violation of the whistleblower protections under section 2108.
							2108.Whistleblower protections
							(a)Establishment
								(1)In generalThe Secretary shall establish and provide information to the public regarding a process by which an
			 individual may submit a report to the Secretary regarding problems,
			 deficiencies, or vulnerabilities at a covered chemical facility associated
			 with the risk of a chemical facility terrorist incident.
								(2)Confidentiality
									(A)In generalThe Secretary shall keep confidential the identity of any individual who submits a report under
			 this subsection.
									(B)Compliance with section 2110A report submitted under this subsection shall be treated as protected information under section
			 2110 to the extent that the report does not consist of publicly available
			 information.
									(3)Acknowledgment of receiptIf a report submitted under this subsection identifies the individual submitting the report, the
			 Secretary shall respond promptly to the individual to acknowledge receipt
			 of the report.
								(4)Steps to address problemsThe Secretary shall—
									(A)review and consider the information provided in a report submitted under this subsection; and
									(B)as necessary, take appropriate steps under this title to address any problem, deficiency, or
			 vulnerability identified in the report.
									(b)Retaliation prohibited
								(1)ProhibitionAn owner or operator of a covered chemical facility, for-profit or nonprofit corporation,
			 association, or any contractor, subcontractor or agent thereof, may not
			 discharge an employee or otherwise discriminate against an employee with
			 respect to compensation of the employee, terms, conditions, or other
			 privileges of employment because the employee (or any individual acting on
			 behalf of the employee)—
									(A)notified the Secretary, the owner or operator of a covered chemical facility, or the employer of
			 the employee of an alleged violation of this title, including notification
			 of such an alleged violation through communications related to carrying
			 out the job duties of the employee;
									(B)refused to participate in any conduct that the employee reasonably believes is in noncompliance
			 with a requirement under this title, if the employee has identified the
			 alleged noncompliance to the employer;
									(C)testified before or otherwise provided information relevant for Congress or for any Federal or
			 State proceeding regarding any provision (or proposed provision) of this
			 title;
									(D)commenced, caused to be commenced, or is about to commence or cause to be commenced a proceeding
			 under this title;
									(E)testified, or is about to testify, in a proceeding under this title; or
									(F)assisted or participated, or is about to assist or participate, in any manner in a proceeding under
			 this title or in any other action to carry out the purposes of this title.
									(2)Enforcement action
									(A)In generalAn employee covered by this section who alleges discrimination by an employer in violation of
			 paragraph (1) may bring an action governed by the rules and procedures,
			 legal burdens of proof, and remedies applicable under subsections (d)
			 through (h) of section 20109 of title 49, United States Code.
									(B)District court reviewAn employee who brings an action under subparagraph (A) may seek review by a district court of the
			 United States as set forth in subsection (d)(3) of section 20109 of title
			 49, United States Code not later than 90 days after receiving a written
			 final determination by the Secretary of Labor.
									(3)Prohibited personnel practices affecting the Department
									(A)In generalNotwithstanding any other provision of law, an individual holding or applying for a position within
			 the Department shall be covered by—
										(i)paragraphs (1), (8), and (9) of section 2302(b) of title 5, United States Code;
										(ii)any provision of law implementing paragraph (1), (8), or (9) of section 2302(b) of title 5, United
			 States Code, by providing any right or remedy available to an employee or
			 applicant for employment in the civil service; and
										(iii)any rule or regulation prescribed under paragraph (1), (8), or (9) of section 2302(b) of title 5,
			 United States Code.
										(B)Rule of constructionNothing in this paragraph shall be construed to affect any rights, apart from those referred to in
			 subparagraph (A), to which an individual described in subparagraph (A)
			 might otherwise be entitled to under law.
									2109.Federal preemptionThis title does not preclude or deny any right of any State or unit of local government to adopt or
			 enforce any regulation, requirement, or standard of performance with
			 respect to a covered chemical facility that is more stringent than a
			 regulation, requirement, or standard of performance issued under this
			 title, or otherwise impair any right or jurisdiction of any State or unit
			 of local government with respect to covered chemical facilities within the
			 State or unit of local government.
						2110.Protection of information
							(a)Prohibition of public disclosure of protected informationProtected information—
								(1)shall be exempt from disclosure under section 552 of title 5, United States Code; and
								(2)shall not be made available under the law of any State or local government requiring disclosure of
			 information or records.
								(b)Information sharing
								(1)In generalThe Secretary shall prescribe such regulations, and may issue such orders, as necessary to prohibit
			 the unauthorized disclosure of protected information.
								(2)Sharing of protected information
									(A)In generalThe regulations prescribed under paragraph (1) shall provide standards for and facilitate the
			 appropriate sharing of protected information with and between—
										(i)Federal agencies and agencies of State and local governments;
										(ii)emergency response providers;
										(iii)law enforcement officials;
										(iv)designated supervisory and nonsupervisory covered chemical facility personnel with security,
			 operational, or fiduciary responsibility for the covered chemical
			 facility; and
										(v)designated employee representatives for a covered chemical facility, if any.
										(B)RequirementsThe standards required to be established under subparagraph (A) shall include procedures for the
			 sharing of all portions of a security vulnerability assessment or site
			 security plan of a covered chemical facility relating to the roles and
			 responsibilities of covered individuals under section 2103(h)(1) with a
			 representative of each certified or recognized bargaining agent
			 representing the covered individuals, if any, or, if none, with not less
			 than 1 supervisory and not less than 1 non-supervisory employee with roles
			 or responsibilities under section 2103(h)(1).
									(C)Penalties
										(i)In generalProtected information shall not be shared except in accordance with the standards provided by the
			 regulations prescribed under paragraph (1).
										(ii)Knowing violationAny person that discloses protected information in knowing violation of the regulations issued
			 under paragraph (1) shall—
											(I)be fined under title 18, United States Code, imprisoned for not more than 1 year, or both; and
											(II)in the case of a Federal officeholder or employee, removed from Federal office or employment.
											(c)Treatment of information in adjudicative proceedingsIn any judicial or administrative proceeding, protected information shall be treated in a manner
			 consistent with the treatment of sensitive security information under
			 section 525 of the Department of Homeland Security Appropriations Act,
			 2007 (Public Law 109–295; 120 Stat. 1381).
							(d)Other obligations unaffectedExcept as provided in section 2103(i), nothing in this section affects any obligation of the owner
			 or operator of a chemical facility under any other law to submit or make
			 available information required by such other law to—
								(1)employees of the chemical facility;
								(2)employee organizations;
								(3)health professionals;
								(4)emergency response organizations; or
								(5)the Federal Government or a State or local government.
								(e)Submission of information to CongressNothing in this title shall permit or authorize the withholding of information from Congress or any
			 committee or subcommittee thereof.
							(f)Disclosure of independently furnished informationNothing in this title shall affect any authority or obligation of a Federal agency or agency of a
			 State or local government to protect or disclose any record or information
			 that the agency obtains from a chemical facility under any other law.
							2111.Methods to reduce the consequences of a terrorist attack
							(a)DefinitionIn this section, the term feasible means feasible with the use of best technology, techniques, and other means that the Secretary
			 finds, after examination for efficacy under operational conditions and not
			 solely under laboratory conditions, are available for use at a covered
			 chemical facility.
							(b)Assessment requiredThe site security plan for a covered chemical facility shall include an assessment of methods to
			 reduce the consequences of a terrorist attack on the covered chemical
			 facility, including—
								(1)a description of the methods to reduce the consequences of a terrorist attack implemented and
			 considered for implementation by the covered chemical facility;
								(2)the degree to which each method to reduce the consequences of a terrorist attack, if already
			 implemented, has reduced, or, if implemented, could reduce, the potential
			 extent of death, injury, or serious adverse effects to human health
			 resulting from a release of a substance of concern;
								(3)the technical feasibility, costs, avoided costs (including liabilities), personnel implications,
			 savings, and applicability of implementing each method to reduce the
			 consequences of a terrorist attack;
								(4)any other information that the owner or operator of the covered chemical facility considered in
			 conducting the assessment;
								(5)the design of computing systems and development of plans, exercises, and drills to re-engage
			 computing systems used in the processing, transport, storage of chemicals
			 that are designed as a “risk” by the Secretary using protocols for trusted
			 recovery under the worse case conditions; and
								(6)the conduct of tests of facilities should include blue hat, red hat, and white hat hackers to
			 validate the security measures instituted to address cyber based threats.
								(c)Implementation
								(1)Implementation
									(A)In generalThe owner or operator of a covered chemical facility that is assigned to tier 1 or tier 2 because
			 of the potential extent and likelihood of death, injury, or serious
			 adverse effects to human health, the environment, critical infrastructure,
			 public health, homeland security, national security, or the national
			 economy from a release of a substance of concern at the covered chemical
			 facility shall implement methods to reduce the consequences of a terrorist
			 attack on the covered chemical facility if the Director of the Office of
			 Chemical Facility Security determines, using the assessment conducted
			 under subsection (b), that the implementation of the methods at the
			 covered chemical facility—
										(i)
											(I)would significantly reduce the risk of death, injury, or serious adverse effects to human health
			 resulting from a chemical facility terrorist incident; and
											(II)would not—
												(aa)increase the interim storage of a substance of concern outside the covered chemical facility;
												(bb)directly result in the creation of a covered chemical facility assigned to tier 1 or tier 2 because
			 of the potential extent and likelihood of death, injury, or serious
			 adverse effects to human health, the environment, critical infrastructure,
			 public health, homeland security, national security, or the national
			 economy from a release of a substance of concern at the covered chemical
			 facility;
												(cc)result in the reassignment of a covered chemical facility from tier 3 or tier 4 to tier 1 or tier 2
			 because of the potential extent and likelihood of death, injury, or
			 serious adverse effects to human health, the environment, critical
			 infrastructure, public health, homeland security, national security, or
			 the national economy from a release of a substance of concern at the
			 covered chemical facility; and
												(dd)significantly increase the potential extent and likelihood of death, injury, or serious adverse
			 effects to human health, the environment, critical infrastructure, public
			 health, homeland security, national security, or the national economy from
			 a release of a substance of concern due to a terrorist attack on the
			 transportation infrastructure of the United States;
												(ii)can feasibly be incorporated into the operation of the covered chemical facility; and
										(iii)would not significantly and demonstrably impair the ability of the owner or operator of the covered
			 chemical facility to continue the business of the covered chemical
			 facility at its location.
										(B)Written determinationA determination made by the Director of the Office of Chemical Facility Security under subparagraph
			 (A) shall be made in writing and include the basis and reasons for the
			 determination, including the analysis of the Director of the assessment by
			 the covered chemical facility of the technical feasibility, costs, avoided
			 costs (including liabilities), personnel implications, savings, and
			 applicability of implementing each method to reduce the consequences of a
			 terrorist attack.
									(C)Maritime facilitiesWith respect to a covered chemical facility for which a facility security plan is required under
			 section 70103(c) of title 46, United States Code, a written determination
			 under subparagraph (A) shall be made only after consultation with the
			 Captain of the Port for the area in which the covered chemical facility is
			 located.
									(2)Review of inability to comply
									(A)In generalNot later than 120 days after receipt of a determination made by the Director under paragraph (1),
			 an owner or operator of a covered chemical facility who is unable to
			 comply with the determination shall provide to the Secretary a written
			 explanation that—
										(i)includes the reasons for noncompliance; and
										(ii)specifies whether the inability of owner or operator to comply arises under clause (ii) or (iii) of
			 paragraph (1)(A), or both.
										(B)Review
										(i)In generalNot later than 120 days after receipt of an explanation submitted by an owner or operator of a
			 covered chemical facility under subparagraph (A), the Secretary, after
			 consulting with the owner or operator, as well as experts in the subjects
			 of environmental health and safety, security, chemistry, design and
			 engineering, process controls and implementation, maintenance, production
			 and operations, chemical process safety, and occupational health, as
			 appropriate, shall provide to the owner or operator a written
			 determination of whether, in the discretion of the Secretary,
			 implementation shall be required under paragraph (1).
										(ii)Determination that implementation is requiredIf the Secretary determines that implementation is required under clause (i), the Secretary shall
			 issue an order that establishes the basis for the determination,
			 including—
											(I)the findings of the relevant experts;
											(II)the specific methods selected for implementation; and
											(III)a schedule for implementation of the methods at the covered chemical facility.
											(d)Agricultural Sector
								(1)DefinitionsIn this subsection:
									(A)Farm supplies merchant wholesalerThe term farm supplies merchant wholesaler means a covered chemical facility that is primarily engaged in the merchant wholesale distribution
			 of farm supplies, including animal feeds, fertilizers, agricultural
			 chemicals, pesticides, plant seeds, and plant bulbs.
									(B)Agricultural end-usersThe term agricultural end-users means facilities such as—
										(i)farms, including crop, fruit, nut, and vegetable farms;
										(ii)ranches and rangeland;
										(iii)poultry, dairy, and equine facilities;
										(iv)turfgrass growers;
										(v)golf courses;
										(vi)nurseries;
										(vii)floricultural operations; and
										(viii)public and private parks.
										(2)Guidance for farm supplies merchant wholesalers
									(A)In generalThe Secretary shall provide guidance and, as appropriate, tools, methodologies, or computer
			 software, to assist farm supplies merchant wholesalers in complying with
			 this section. 
									(B)Grants authorizedThe Secretary may award grants to farm supplies merchant wholesalers to assist compliance with
			 subsection (b), and in awarding grants, shall give priority to farm
			 supplies merchant wholesalers that, in the discretion of the Secretary,
			 have the greatest need for the grants.
									(3)Assessment of agricultural impactsNot later than 6 months after the date of the enactment of this title, the Secretary shall submit
			 an assessment of the potential impacts of compliance with this section
			 regarding the assessment and, as appropriate, implementation of methods to
			 reduce the consequences of a terrorist attack on the agricultural sector
			 to—
									(A)the Committee on Homeland Security and Governmental Affairs, the Committee on Environment and
			 Public Works, and the Committee on Agriculture, Nutrition, and Forestry of
			 the Senate; and
									(B)the Committee on Homeland Security, the Committee on Energy and Commerce, and the Committee on
			 Agriculture of the House of Representatives.
									(4)ConsultationThe assessment required under paragraph (3) shall be conducted by the Secretary in consultation
			 with other appropriate Federal agencies.
								(5)RequirementsThe assessment required under paragraph (3) shall include—
									(A)data on the scope of agricultural facilities to which this title applies, including—
										(i)the number and type of manufacturers, retailers, aerial commercial applicators, and distributors of
			 pesticide and fertilizer required to assess methods to reduce the
			 consequences of a terrorist attack under subsection (b); and
										(ii)the number and type of manufacturers, retailers, aerial commercial applicators, and distributors of
			 pesticide and fertilizer assigned to tier 1 or tier 2 or to a designation
			 for small covered chemical facilities by the Secretary  because of the
			 potential extent and likelihood of death, injury, or serious adverse
			 effects to human health, the environment, critical infrastructure, public
			 health, homeland security, national security, or the national economy from
			 the release of a substance of concern at the covered chemical facility;
										(B)a survey of known methods, processes or practices, other than elimination of or cessation of
			 manufacturing of the pesticide or fertilizer, that manufacturers,
			 retailers, aerial commercial applicators, and distributors of pesticide
			 and fertilizer could use to reduce the consequences of a terrorist attack,
			 including an assessment of the costs and technical feasibility of each
			 such method, process, or practice;
									(C)an analysis of how the assessment of methods to reduce the consequences of a terrorist attack under
			 subsection (b) by manufacturers, retailers, aerial commercial applicators,
			 and distributors of pesticide and fertilizer, and, as appropriate, the
			 implementation of methods to reduce the consequences of a terrorist attack
			 by such manufacturers, retailers, aerial commercial applicators, and
			 distributors of pesticide and fertilizer subject to subsection (c), are
			 likely to impact agricultural end-users; and
									(D)recommendations for how to mitigate any adverse impacts identified under subparagraph (C).
									(e)Small covered chemical facilities
								(1)DefinitionFor purposes of this subsection, the term small covered chemical facility means a covered chemical facility that—
									(A)has fewer than 350 employees employed at the covered chemical facility; and
									(B)is not a branch or subsidiary of another entity.
									(2)Guidance for small covered chemical facilitiesThe Secretary may provide guidance and, as appropriate, tools, methodologies, or computer software,
			 to assist small covered chemical facilities in complying with this
			 section.
								(3)Limitation on implementation of methodsThe Secretary may not require a small covered chemical facility to implement methods to reduce the
			 consequences of a terrorist attack under subsection (c) unless the
			 Secretary determines that the implementation of the methods at the small
			 covered chemical facility do not significantly and demonstrably impair the
			 ability of the owner or operator of the covered chemical facility to
			 continue the business of the covered chemical facility at the location of
			 the covered chemical facility.
								(4)Assessment of impacts on small covered chemical facilities
									(A)In generalNot later than 6 months after the date of the enactment of this title, the Secretary shall submit
			 an assessment of the potential effects on small covered chemical
			 facilities of compliance with this section regarding the assessment and,
			 as appropriate, implementation of methods to reduce the consequences of a
			 terrorist attack to—
										(i)the Committee on Environment and Public Works and the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
										(ii)the Committee on Energy and Commerce and the Committee on Homeland Security of the House of
			 Representatives.
										(B)RequirementsThe assessment required under subparagraph (A) shall include—
										(i)data on the scope of small covered chemical facilities to which this title applies, including—
											(I)the number and type of small covered chemical facilities that are required to assess methods to
			 reduce the consequences of a terrorist attack under subsection (b); and
											(II)the number and type of small covered chemical facilities assigned to tier 1 or tier 2 under section
			 2102(c)(1) by the Secretary because of the potential extent and likelihood
			 of death, injury, or serious adverse effects to human health, the
			 environment, critical infrastructure, public health, homeland security,
			 national security, or the national economy from the release of a substance
			 of concern at the covered chemical facility; and
											(ii)a discussion of how the Secretary plans to implement paragraph (3).
										(f)Provision of Information on Alternative Approaches
								(1)Information on methods to reduce consequences of a terrorist Act
									(A)In generalNot later than 1 year after the date of enactment of the Frank Lautenberg Memorial Secure Chemical Facilities Act, the Secretary shall—
										(i)make available information on the use and availability of methods to reduce the consequences of a
			 chemical facility terrorist attack; and
										(ii)periodically update the information described in clause (i).
										(B)Information to be includedThe information made available under subparagraph (A) may include information relating to—
										(i)general and specific types of the methods to reduce the consequences of a chemical facility
			 terrorist attack;
										(ii)combinations of chemical sources, substances of concern, and hazardous processes or conditions for
			 which the methods described in clause (i) could be appropriate;
										(iii)the availability of specific methods to reduce the consequences of a terrorist attack;
										(iv)the costs and cost savings resulting from the use of such methods;
										(v)emerging technologies that could be transferred from research models or prototypes to practical
			 applications;
										(vi)the availability of technical assistance and best practices; and
										(vii)such other matters that the Secretary determines are appropriate.
										(2)Sector reports on methods to reduce consequences of a terrorist Act
									(A)In generalThe Secretary shall periodically make available industry sector reports on methods to reduce the
			 consequences of a terrorist attack that are in use at chemical facilities.
									(B)Contents of reportThe reports described in subparagraph (A) shall include, by industry sector or appropriate
			 groupings of industry sectors, elements of feasible technologies,
			 techniques, or other means described in subsection (b) that are—
										(i)identified by covered chemical facilities under subsection (b) and submitted to the Secretary under
			 section 2103; or
										(ii)identified by the Secretary from relevant information sources.
										(C)Public availabilityInformation made available under this paragraph—
										(i)shall not identify any specific chemical facility;
										(ii)shall be made available in accordance with section 2110; and
										(iii)shall not disclose any proprietary information.
										(g)Funding for methods To reduce the consequences of a terrorist attackThe Secretary shall make grants to covered chemical facilities, with priority given to the highest
			 risk covered chemical facilities, as determined by the Secretary, to
			 supplement a portion of the costs of implementing methods to reduce the
			 consequences of a terrorist attack.
							2112.ApplicabilityThis title shall not apply to—
							(1)any chemical facility that is owned and operated by the Secretary of Defense;
							(2)the transportation in commerce, including incidental storage, of any substance of concern regulated
			 as a hazardous material under chapter 51 of title 49, United States Code;
							(3)all or a specified portion of any chemical facility that—
								(A)is subject to regulation by the Nuclear Regulatory Commission (referred to in this paragraph as the Commission) or a State that has entered into an agreement with the Commission under section 274 b. of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2021 b.);
								(B)has had security controls imposed by the Commission or State, whichever has the regulatory
			 authority, on the entire facility or the specified portion of the chemical
			 facility; and
								(C)has been designated by the Commission, after consultation with the State, if any, that regulates
			 the facility, and the Secretary, as excluded from the application of this
			 title;
								(4)any public water system subject to the Safe Drinking Water Act (42 U.S.C. 300f et seq.); or
							(5)any treatment works, as defined in section 212 of the Federal Water Pollution Control Act (33
			 U.S.C. 1292).
							2113.Savings clause
							(a)In generalNothing in this title shall affect or modify in any way any obligation or liability of any person
			 under any other Federal law, including—
								(1)section 112 of the Clean Air Act (42 U.S.C. 7412);
								(2)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.);
								(3)the Resource Conservation and Recovery Act of 1976 (42 U.S.C. 6901 et seq.);
								(4)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
								(5)the Occupational Safety and Health Act (29 U.S.C. 651 et seq.);
								(6)the National Labor Relations Act (29 U.S.C. 151 et seq.);
								(7)the Emergency Planning and Community Right to Know Act of 1986 (42 U.S.C. 11001 et seq.);
								(8)the Safe Drinking Water Act (42 U.S.C. 300f et seq.);
								(9)the Maritime Transportation Security Act of 2002 (Public Law 107–295);
								(10)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.);
								(11)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.);
								(12)the Pollution Prevention Act of 1990 (42 U.S.C. 13101 et seq.); and
								(13)the Fair Credit Reporting Act (15 U.S.C. 1681 et seq.).
								(b)State and local governmentsNothing in this title shall preclude or deny the right of any State or unit of local government to
			 adopt or enforce any regulation, requirement, or standard of performance
			 relating to environmental protection, health, or safety.
							(c)AccessNothing in this title shall abridge or deny access to a chemical facility site to any person where
			 required or permitted under any other law or regulation.
							2114.Office of Chemical Facility Security
							(a)In generalThere is established in the Department an Office of Chemical Facility Security, headed by a
			 Director, who shall—
								(1)be a member of the Senior Executive Service under section 5382 of title 5, United States Code; and
								(2)be responsible for carrying out the responsibilities of the Secretary under this title.
								(b)Professional qualificationsThe individual selected by the Secretary as the Director of the Office of Chemical Facility
			 Security shall have professional qualifications and experience necessary
			 for effectively directing the Office of Chemical Facility Security and
			 carrying out this title, including—
								(1)a demonstrated knowledge of—
									(A)physical infrastructure protection;
									(B)cybersecurity;
									(C)chemical facility security;
									(D)hazard analysis;
									(E)chemical process engineering;
									(F)chemical process safety reviews; or
									(2)other such qualifications that the Secretary determines to be necessary.
								(c)Selection processThe Secretary shall—
								(1)make a reasonable effort to select an individual to serve as the Director of the Office of Chemical
			 Facility Security from among a group of candidates that is diverse with
			 respect to race, ethnicity, age, gender, and disability characteristics;
			 and
								(2)submit information on the selection process, including details on efforts to assure diversity among
			 the candidates, to—
									(A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
									(B)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives.
									(d)Outreach support
								(1)Point of contactThe Secretary shall designate a point of contact for the Administrator of the Environmental
			 Protection Agency, and the head of any other agency designated by the
			 Secretary, with respect to the requirements under this title.
								(2)OutreachThe Secretary shall, as appropriate, and in accordance with this title, inform State emergency
			 response commissions appointed under section 301(a) of the Emergency
			 Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001), local
			 emergency planning committees appointed under section 301(c) of that Act,
			 and any other entity designated by the Secretary of the findings of the
			 Office of Chemical Facility Security so that the commissions and
			 committees may update emergency planning and training procedures.
								2115.Security background checks of covered individuals at certain chemical facilities
							(a)Definition of security background checkIn this section, the term security background check means a review by a Federal Government agency charged with screening Federal employees for
			 security clearances that shall not be conducted by a contractor, at no
			 cost to an individual subject to the review, under subsection (b)(1) to
			 identify individuals who may pose a threat to chemical facility security,
			 to national security, or of terrorism of—
								(1)relevant databases to verify and validate identity;
								(2)relevant criminal history databases;
								(3)in the case of an alien (as defined in section 101(a)(3) of the Immigration and Nationality Act (8
			 U.S.C. 1101(a)(3))), the relevant databases to determine the status of the
			 alien under the immigration laws of the United States;
								(4)the consolidated terrorist watchlist; and
								(5)any other relevant information or databases, as determined by the Secretary.
								(b)Regulations issued by the Secretary
								(1)In general
									(A)RequirementThe Secretary shall issue regulations to require covered chemical facilities to establish personnel
			 surety for individuals described in subparagraph (B) by conducting
			 appropriate security background checks and ensuring appropriate
			 credentials for unescorted visitors and personnel of the covered chemical
			 facility, including permanent and part-time personnel, temporary
			 personnel, and contract personnel, including—
										(i)measures designed to verify and validate identity;
										(ii)measures designed to check criminal history;
										(iii)measures designed to verify and validate legal authorization to work; and
										(iv)measures designed to identify individuals with terrorist ties.
										(B)Individuals describedFor purposes of subparagraph (A), an individual described in this subparagraph is—
										(i)a covered individual who—
											(I)has unescorted access to restricted areas or critical assets; or
											(II)is provided with a copy of a security vulnerability assessment or site security plan;
											(ii)an individual associated with a covered chemical facility, including any designated employee
			 representative, who is provided with a copy of a security vulnerability
			 assessment or site security plan; or
										(iii)an individual who is determined by the Secretary to require a security background check based on
			 chemical facility security performance standards.
										(2)RegulationsThe regulations required under paragraph (1) shall set forth—
									(A)the scope of the security background checks, including—
										(i)a list of offenses that are reasonably related to terrorism at a chemical facility and therefore
			 disqualify, on an interim or permanent basis, the individual from working
			 at the covered chemical facility;
										(ii)the time period after which an interim disqualifying offense is no longer a disqualification,
			 including applying the time periods described in part 1572 of title 49,
			 Code of Federal Regulations, or any successor thereto, where applicable to
			 the offenses identified in clause (i); and
										(iii)the time period covered for each person subject to a security background check under paragraph (1);
										(B)the processes to conduct the security background checks;
									(C)the necessary biographical information and other data required in order to conduct the security
			 background checks;
									(D)a redress process for an adversely affected individual consistent with subsections (c) and (d);
									(E)a prohibition on an owner or operator of a covered chemical facility misrepresenting to an employee
			 or other relevant individual, including an arbiter involved in a labor
			 arbitration, the scope, application, or meaning of any rules, regulations,
			 directives, or guidance issued by the Secretary related to security
			 background check requirements for covered individuals when conducting a
			 security background check; and
									(F)a requirement that any adverse employment decision based on a finding in subparagraph (C), of a
			 person subject to a security background check under subsection (a)(1),
			 shall be based on accurate and up-to-date information.
									(c)Misrepresentation of adverse employment decisionsThe regulations required under subsection (b)(1) shall provide that it shall be a misrepresentation
			 under subsection (b)(2)(E) to attribute an adverse employment decision,
			 including removal or suspension of an employee, to the regulations unless
			 the owner or operator of a covered chemical facility determines, after
			 opportunity for appropriate redress under the processes provided under
			 subsection (d)(1), that the individual subject to the adverse employment
			 decision—
								(1)
									(A)meets the requirements for interim or permanent disqualifying offenses reasonably related to
			 terrorism at a covered chemical facility promulgated under subsection
			 (b)(1);
									(B)is on the consolidated terrorist watchlist; or
									(C)is determined, as a result of the security background check, not to be legally authorized to work
			 in the United States; and
									(2)has been informed of the basis for the decision and the full rights of the individual to the prompt
			 appeals and reconsideration procedures under subsection (d) before an
			 adverse employment action is taken.
								(d)Redress ProcessesThe regulations issued by the Secretary under subsection (b) shall—
								(1)provide an adequate and prompt redress process for an individual subject to a security background
			 check under subsection (b)(1) who is subjected to an adverse employment
			 decision, including removal or suspension of the individual, due to a
			 determination by the employer under subsection (c), that is consistent
			 with the appeals process established under section 70105(c) of title 46,
			 United States Code, including all rights to—
									(A)hearings before an administrative law judge;
									(B)scope of review; and
									(C)a review of an unclassified summary of classified evidence equivalent to the summary provided in
			 part 1515 of title 49, Code of Federal Regulations;
									(2)provide an adequate and prompt redress process for an individual subject to a security background
			 check under subsection (b)(1) who is subjected to an adverse employment
			 decision, including removal or suspension of the individual, due to a
			 violation of subsection (b)(2)(E), which shall not preclude the exercise
			 of any other rights available under collective bargaining agreements or
			 applicable laws;
								(3)establish a reconsideration process described in subsection (e) for an individual subject to an
			 adverse employment decision that was attributed by an owner or operator to
			 the regulations required under subsection (b)(1);
								(4)include the authority to order an appropriate remedy, including reinstatement of the individual
			 subject to a security background check under subsection (b)(1), if the
			 Secretary determines that the adverse employment decision was made—
									(A)in violation of the regulations required under subsection (b)(1);
									(B)as a result of an erroneous determination by the Secretary to place the individual on the
			 consolidated terrorist watchlist; or
									(C)as a result of an erroneous determination by the owner or operator of a covered chemical facility
			 under subsection (c);
									(5)ensure that the redress processes required under paragraphs (1) and (2) afford to the individual a
			 full disclosure of any public-record event covered under subsection (c)
			 that provides the basis for an adverse employment decision; and
								(6)ensure that the individual subject to a security background check under subsection (b)(1) receives
			 the full wages and benefits due to the individual until all redress
			 processes under this subsection are exhausted.
								(e)Reconsideration process
								(1)In generalThe reconsideration process required under subsection (d)(3) shall—
									(A)require the Secretary to determine, within 30 days after receiving a petition submitted by an
			 individual subject to an adverse employment decision that was attributed
			 by an owner or operator to the regulations required under subsection
			 (b)(1), whether the individual poses a security risk to the covered
			 chemical facility; and
									(B)include procedures consistent with section 70105(c) of title 46, United States Code, including all
			 rights to—
										(i)hearings before an administrative law judge;
										(ii)scope of review; and
										(iii)a review of an unclassified summary of classified evidence equivalent to the summary provided in
			 part 1515 of title 49, Code of Federal Regulations.
										(2)Determination by the SecretaryIn making a determination described under paragraph (1)(A), the Secretary shall—
									(A)give consideration to the circumstance of any disqualifying act or offense, restitution made by the
			 individual, Federal and State mitigation remedies, and other factors from
			 which it may be concluded that the individual does not pose a security
			 risk to the covered chemical facility; and
									(B)determine whether the individual poses a security risk to the covered chemical facility to the
			 petitioner and to the owner or operator of the covered chemical facility.
									(3)Owner or operator reconsiderationIf the Secretary determines under paragraph (1)(A) that the individual does not pose a security
			 risk to the covered chemical facility, it shall be a prohibited
			 misrepresentation for the owner or operator of the covered chemical
			 facility to continue to attribute the adverse employment decision to the
			 regulations under subsection (b)(1).
								(f)Restrictions on use and maintenance of informationInformation obtained under this section by the Secretary or the owner or operator of a covered
			 chemical facility—
								(1)may not be made available to the public;
								(2)may not be accessed by an employee of the covered chemical facility, except for an employee who is
			 directly involved with collecting the information or conducting or
			 evaluating security background checks;
								(3)shall be maintained confidentially by the covered chemical facility and the Secretary;
								(4)shall be used only for making determinations under this section; and
								(5)may be shared by the Secretary with other Federal law enforcement agencies and law enforcement
			 agencies of State and local governments.
								(g)Savings clause
								(1)Rights and responsibilitiesNothing in this section shall be construed to abridge any right or responsibility of an individual
			 subject to a security background check under subsection (b)(1) or an owner
			 or operator of a covered chemical facility under any other Federal law,
			 the law of a State or local government, or a collective bargaining
			 agreement.
								(2)Existing rightsNothing in this section shall be construed as creating any new right or modifying any existing
			 right of an individual to appeal a determination by the Secretary as a
			 result of a check against a terrorist watch list.
								(h)PreemptionNothing in this section shall be construed to preempt, alter, or affect a Federal law or the law of
			 a State local or local government that requires criminal history
			 background checks, checks on the authorization of an individual to work in
			 the United States, or other background checks of individuals subject to
			 security background checks under subsection (b)(1).
							(i)Department-Conducted security background check
								(1)In generalThe regulations under subsection (b)(1) shall set forth a process by which the Secretary, on an
			 ongoing basis, shall determine whether alternate security background
			 checks conducted by the Secretary are sufficient to meet the requirements
			 under this section such that no additional security background check under
			 this section is required for an individual for whom the qualifying
			 alternate security background check was conducted.
								(2)Submission of information for verificationThe Secretary may require the owner or operator of a covered chemical facility to which an
			 individual will have unescorted access to sensitive or restricted areas to
			 submit identifying information about the individual and the alternate
			 security background check conducted for the individual to the Secretary in
			 order to enable the Secretary to verify the validity of the alternate
			 security background check.
								(3)Determination of exemption from security background check
									(A)In generalThe Secretary shall determine whether a security background check under this section is required
			 for an individual holding a transportation security card issued under
			 section 70105 of title 46, United States Code.
									(B)RegulationsIf the Secretary determines under subparagraph (A) that no background check is required for an
			 individual holding a transportation security card issued under section
			 70105 of title 46, United States Code, the Secretary shall include the
			 determination in the regulations required under subsection (b)(1).
									(j)Termination of employmentIf, as the result of a security background check, an owner or operator of a covered chemical
			 facility finds that a covered individual is not legally authorized to work
			 in the United States, the owner or operator shall cease to employ the
			 covered individual, subject to the appropriate redress processes available
			 to the individual under this section.
							2116.Citizen enforcement
							(a)In generalExcept as provided in subsection (c), a person may bring a civil action—
								(1)against any governmental entity (including the United States and any other governmental
			 instrumentality or agency, to the extent permitted by the eleventh
			 amendment to the Constitution of the United States, and any federally
			 owned-contractor operated facility) alleged to be in violation of any
			 order that has become effective under this title; or
								(2)against the Secretary, for an alleged failure to perform any act or duty under this title that is
			 not discretionary for the Secretary.
								(b)Court of jurisdiction
								(1)In generalAny action under subsection (a)(1) shall be brought in the district court of the United States for
			 the district in which the alleged violation occurred.
								(2)Action against the SecretaryAny action brought under subsection (a)(2) may be brought in the district court of the United
			 States for the district in which the alleged violation occurred or in the
			 United States District Court for the District of Columbia.
								(3)ReliefA district court of the United States may, without regard to the amount in controversy or the
			 citizenship of the parties—
									(A)enforce an order described in subsection (a)(1);
									(B)order a governmental entity to take such action as may be necessary to enforce an order described
			 in subsection (a)(1); and
									(C)in a civil action brought under subsection (a)(2), order the Secretary to perform a
			 non-discretionary act or duty under this title, and impose civil
			 penalties, as appropriate, under section 2107.
									(c)Actions prohibitedA civil action may not be filed under subsection (a) before 60 days after the date on which the
			 person commencing the action has given notice of the alleged violation to—
								(1)the Secretary; and
								(2)in the case of an action under subsection (a)(1), any governmental entity alleged to be in
			 violation of an order.
								(d)NoticeNotice under this section shall be given in such manner as the Secretary shall prescribe by
			 regulation.
							(e)InterventionIn any action under this section, the Secretary, if not a party, may intervene as a matter of
			 right.
							(f)CostsIf determined appropriate by the court, the court may award the costs of litigation (including
			 reasonable attorney and expert witness fees) to the prevailing or
			 substantially prevailing party in a civil action under subsection (a).
							(g)BondThe court may, if a temporary restraining order or preliminary injunction is sought, require the
			 filing of a bond or equivalent security in accordance with the Federal
			 Rules of Civil Procedure.
							(h)Other rights preservedNothing in this section shall restrict any right which any person (or class of persons) may have
			 under any statute or common law.
							2117.Citizen petitions
							(a)RegulationsThe Secretary shall issue regulations to establish a citizen petition process for petitions
			 described in subsection (b), which shall establish—
								(1)the format for the petitions;
								(2)the procedure for investigation of the petitions;
								(3)the procedure for response to the petitions, including timelines;
								(4)the procedure for referral to and review by the Office of the Inspector General of the Department
			 without deference to a determination made by the Secretary with respect to
			 the petition; and
								(5)the procedure for rejection or acceptance by the Secretary of the recommendation of the Office of
			 the Inspector General.
								(b)PetitionsThe regulations promulgated under subsection (a) shall allow any person to file a petition with the
			 Secretary—
								(1)identifying any person (including the United States and any other governmental instrumentality or
			 agency, to the extent permitted by the eleventh amendment to the
			 Constitution of the United States) alleged to be in violation of any
			 standard, regulation, condition, requirement, prohibition, plan, or order
			 that has become effective under this title; and
								(2)describing the alleged violation of any standard, regulation, condition, requirement, prohibition,
			 plan, or order that has become effective under this title by the person
			 described in paragraph (1).
								(c)RequirementsAfter the Secretary issues regulations under subsection (a), the Secretary shall—
								(1)accept all petitions described under subsection (b) that meet the requirements of the regulations
			 issued under subsection (a);
								(2)investigate all allegations contained in accepted petitions;
								(3)determine whether enforcement action will be taken concerning the alleged violation or violations;
								(4)respond to all accepted petitions promptly and in writing;
								(5)include in all responses to petitions a brief and concise statement, to the extent permitted under
			 section 2110, of the allegations, the steps taken to investigate, the
			 determination made, and the reasons for such determination;
								(6)maintain an internal record including all protected information relating to the determination;
								(7)with respect to any petition for which the Secretary has not made a timely response or the response
			 of the Secretary is unsatisfactory to the petitioner, provide the
			 petitioner with the opportunity to request—
									(A)a review of the full record by the Inspector General of the Department, including a review of
			 protected information; and
									(B)the formulation of recommendations by the Inspector General and submittal of such recommendations
			 to the Secretary and, to the extent permitted under section 2110, to the
			 petitioner; and
									(8)respond to a recommendation submitted by the Inspector General under paragraph (7) by adopting or
			 rejecting the recommendation.
								2118.Notification system to address public concerns
							(a)EstablishmentThe Secretary shall establish a notification system, which shall provide an individual the ability
			 to report, via telephonic and Internet-based means, a suspected security
			 deficiency or suspected noncompliance with this title.
							(b)AcknowledgmentWhen the Secretary receives a report through the notification system established under subsection
			 (a), the Secretary shall respond to the report in a timely manner, but in
			 no case shall the Secretary respond to such a report later than 30 days
			 after receipt of the report.
							(c)Steps To address problemsThe Secretary shall—
								(1)review each report received through the notification system established under subsection (a); and
								(2)as necessary, take appropriate enforcement action under section 2107.
								(d)Feedback requiredUpon request, the Secretary shall provide to the individual who reported the suspected security
			 deficiency or noncompliance through the notification system established
			 under subsection (a) a written response that includes the findings of the
			 Secretary with respect to the report submitted by the individual and what,
			 if any, compliance action was taken in response to the report.
							(e)Inspector General report required
								(1)In generalThe Inspector General of the Department shall submit to the Committee on Homeland Security and
			 Governmental Affairs and the Committee on Environment and Public Works of
			 the Senate and the Committee on Homeland Security and the Committee on
			 Energy and Commerce of the House of Representatives an annual report on
			 the reports received under the notification system established under
			 subsection (a) and the disposition of the reports by the Secretary.
								(2)Confidential informationThe report required under paragraph (1) shall be made publicly available, except for protected
			 information as determined by the Inspector General, which shall be
			 submitted to Congress in an appendix to the report.
								2119.Emergency response capacity study
							(a)Assessment and report
								(1)In generalThe Secretary shall assess and submit a report to Congress on the emergency response resources that
			 would be required in order to feasibly respond to a worst-case chemical
			 facility terrorist incident, including worst-case release of a substance
			 of concern.
								(2)ContentsThe report required under paragraph (1) shall describe—
									(A)the availability of fire, police, medical, and other response personnel;
									(B)the capacity of volunteer first responders to address incidents at chemical facilities in their
			 response areas;
									(C)the sufficiency of emergency response facilities, equipment, and supplies;
									(D)the logistical feasibility of evacuation;
									(E)the carrying capacity of impeded and unimpeded evacuation routes;
									(F)the protective capacity of structures;
									(G)the availability of health and environmental hazard detection, identification, monitoring, cleanup,
			 and decontamination;
									(H)the surge capacities of hospitals and other health care facilities;
									(I)the feasibility of warning persons within vulnerable areas prior to impact and the capacity of
			 community notification and warning systems;
									(J)the protection of vulnerable populations and immobilized populations (including in schools, day
			 care centers, nursing homes, hospitals, sports arenas, shopping malls,
			 homes, and businesses);
									(K)any additional relevant planning provisions identified in section 303(c) of the Emergency Planning
			 and Community Right to Know Act (42 U.S.C. 11003(c));
									(L)the necessary funding, organization (including interagency coordination), personnel, training,
			 equipment, exercises, transportation, community notification, medical,
			 infrastructure, and other elements to appropriately address any
			 deficiencies in response capacities; and
									(M)any additional factors affecting the feasibility of appropriately responding to a worst-case
			 chemical facility terrorist incident, including worst-case release of a
			 substance of concern.
									(3)Public availabilityThe report required under this section shall be made publicly available, and shall not include
			 protected information.
								(4)Confidential informationThe Secretary shall submit any protected information relating to the report required under
			 paragraph (1) to Congress in an appendix to the report.
								2120.Annual report to Congress
							(a)Annual ReportNot later than 1 year after the date of enactment of this title, and annually thereafter for 10
			 years, the Secretary shall submit a report on progress in achieving
			 compliance with this title to—
								(1)the Committee on Homeland Security and Governmental Affairs and the Committee on Environment and
			 Public Works of the Senate; and
								(2)the Committee on Homeland Security and the Committee on Energy and Commerce of the House of
			 Representatives.
								(b)RequirementEach report required under subsection (a) shall include—
								(1)a qualitative discussion of how covered chemical facilities, differentiated by tier, have reduced
			 the risks of chemical facility terrorist incidents at the covered chemical
			 facilities, including—
									(A)a generalized summary of measures implemented by covered chemical facilities in order to meet each
			 risk-based chemical facility performance standard established under this
			 title, and the measures that the covered chemical facilities already had
			 in place—
										(i)in the case of the first report under this section, before the issuance of the final rule
			 implementing the regulations known as the Chemical Facility Anti-Terrorism Standards, issued on April 9, 2007; and
										(ii)in the case of each subsequent report, since the submittal of the most recent report submitted
			 under this section; and
										(B)any other generalized summary the Secretary determines appropriate to describe the measures covered
			 chemical facilities are implementing to comply with this title; and
									(2)a quantitative summary of how the covered chemical facilities, differentiated by tier, are
			 complying with this title during the period covered by the report and how
			 the Secretary is implementing and enforcing this title during the period
			 covered by the report, including—
									(A)the number of chemical facilities that provided the Secretary with information about possessing
			 substances of concern, as described in section 2102(b)(2);
									(B)the number of covered chemical facilities assigned to each tier;
									(C)the number of security vulnerability assessments and site security plans submitted by covered
			 chemical facilities;
									(D)the number of security vulnerability assessments and site security plans approved and disapproved
			 by the Secretary;
									(E)the number of covered chemical facilities without an approved security vulnerability assessment or
			 site security plan;
									(F)the number of chemical facilities that have been assigned to a different tier or are no longer
			 designated as a covered chemical facility by the Secretary due to
			 implementation of a method to reduce the consequences of a terrorist
			 attack and a description of the method;
									(G)the number of orders for compliance issued by the Secretary;
									(H)the administrative penalties assessed by the Secretary for noncompliance with this title;
									(I)the civil penalties assessed by the court for noncompliance with this title;
									(J)the number of terrorist watchlist checks conducted by the Secretary in order to comply with this
			 title;
									(K)the number of appeals conducted by the Secretary and the number of petitions for reconsideration
			 considered by the Secretary under the processes established under
			 subsections (d) and (e) of section 2115, including those appeals and
			 reconsiderations addressing the processes described under section 2115(c);
									(L)aggregate information regarding the time taken for the appeals described in subparagraph (K);
									(M)aggregate information regarding the manner in which the appeals described in subparagraph (K) were
			 resolved;
									(N)based on information provided to the Secretary annually by each owner or operator of a covered
			 chemical facility, the number of individuals subjected to adverse
			 employment decisions that were attributed by the owner or operator to the
			 regulations required under section 2115(b)(1); and
									(O)any other data the Secretary determines appropriate to describe compliance with this title by
			 chemical facilities and the implementation of this title by the Secretary.
									(c)Public availabilityA report submitted under this section shall be made publicly available.
							2121.Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this title—
							(1)$300,000,000 for each of fiscal years 2016 and 2017, of which $150,000,000 shall be made available
			 for grants under section 2111(g) for methods to reduce the consequences of
			 a terrorist attack, of which up to $3,000,000 shall be made available for
			 grants authorized under section 2111(d)(2); and
							(2)$275,000,000 for each of fiscal years 2018, 2019, and 2020, of which $150,000,000 shall be made
			 available for grants under section 2111(g) for methods to reduce the
			 consequences of a terrorist attack, of which up to $3,000,000 shall be
			 made available for grants authorized under section 2111(d)(2)..
			(b)Clerical AmendmentThe table of contents in section 1(b) of such Act is amended by adding at the end the following:
				
					
						TITLE XXI—Regulation of Security Practices at Chemical Facilities
						Sec. 2101. Definitions.
						Sec. 2102. Risk-based designation and ranking of covered chemical facilities.
						Sec. 2103. Security vulnerability assessments and site security plans.
						Sec. 2104. Site inspections.
						Sec. 2105. Records.
						Sec. 2106. Timely sharing of threat information.
						Sec. 2107. Enforcement.
						Sec. 2108. Whistleblower protections.
						Sec. 2109. Federal preemption.
						Sec. 2110. Protection of information.
						Sec. 2111. Methods to reduce the consequences of a terrorist attack.
						Sec. 2112. Applicability.
						Sec. 2113. Savings clause.
						Sec. 2114. Office of Chemical Facility Security.
						Sec. 2115. Security background checks of covered individuals at certain chemical facilities.
						Sec. 2116. Citizen enforcement.
						Sec. 2117. Citizen petitions.
						Sec. 2118. Notification system to address public concerns.
						Sec. 2119. Emergency response capacity study.
						Sec. 2120. Annual report to Congress.
						Sec. 2121. Authorization of appropriations..
			(c)Conforming repeal
				(1)RepealThe Department of Homeland Security Appropriations Act, 2007 (Public Law 109–295) is amended by
			 striking section 550 (6 U.S.C. 121 note).
				(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act.
				(d)Regulations
				(1)Deadlines
					(A)Proposed rulesNot later that 6 months after the date of enactment of this Act, the Secretary of Homeland Security
			 shall issue proposed rules to carry out title XXI of the Homeland Security
			 Act of 2002, as added by subsection (a).
					(B)Final rulesNot later than 18 months after the date of enactment of this Act, the Secretary of Homeland
			 Security shall issue final rules to carry out title XXI of the Homeland
			 Security Act of 2002, as added by subsection (a).
					(2)ConsultationIn developing and implementing the rules issued under paragraph (1), the Secretary of Homeland
			 Security shall consult with the Administrator of the Environmental
			 Protection Agency, and other persons, as appropriate, regarding—
					(A)the designation of substances of concern;
					(B)methods to reduce the consequences of a terrorist attack;
					(C)security at drinking water facilities and wastewater treatment works;
					(D)the treatment of protected information; and
					(E)any other matters the Secretary determines necessary.
					(3)Sense of Congress regarding CFATSIt is the sense of Congress that—
					(A)the Secretary of Homeland Security was granted statutory authority under section 550 of the
			 Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121
			 note) to regulate security practices at chemical facilities until October
			 1, 2009; and
					(B)under section 550 of the Department of Homeland Security Appropriations Act, 2007 (6 U.S.C. 121
			 note), the Secretary prescribed regulations known as the Chemical Facility
			 Anti-Terrorism Standards (referred to in this section as CFATS regulations).
					(4)Interim use and amendment of CFATSUntil the final rules issued under paragraph (1) take effect, in carrying out title XXI of the
			 Homeland Security Act of 2002, as added by subsection (a), the Secretary
			 may, to the extent the Secretary determines appropriate—
					(A)continue to carry out the CFATS regulations, as in effect on the day before the date of enactment
			 of this Act;
					(B)amend the CFATS regulations as may be necessary to ensure that the CFATS regulations are consistent
			 with this Act and the amendments made by this Act; and
					(C)continue using any tools developed for purposes of the CFATS regulations, including the list of
			 substances of concern, usually referred to as Appendix A, and the chemical security assessment tool (which includes facility registration, a top-screen
			 questionnaire, a security vulnerability assessment tool, a site security
			 plan template, and a chemical vulnerability information repository).
					(5)Update of facility plans assessments and plans prepared under CFATSThe owner or operator of a covered chemical facility that, before the effective date of the final
			 regulations issued under paragraph (1), submits a security vulnerability
			 assessment or site security plan under the CFATS regulations, shall be
			 required to update or amend the security vulnerability assessment and site
			 security plan of the facility to reflect any additional requirements under
			 this Act or the amendments made by this Act, according to a timeline
			 established by the Secretary.
				(e)Review of designation of sodium fluoroacetate as a substance of concernThe Secretary of Homeland Security shall review the designation of sodium fluoroacetate as a
			 substance of concern under section 2102(d) of the Homeland Security Act of
			 2002, as added by subsection (a), by the earlier of—
				(1)the date of the first periodic review conducted under section 2102(d) of the Homeland Security Act
			 of 2002; and
				(2)the date that is 1 year after the date of enactment of this Act.
				4.Limitation on use of funds to approve nonconforming site security plans
			(a)LimitationNo Federal funds may be used by the Secretary of Homeland Security to approve a site security plan
			 for a chemical facility unless the facility meets or exceeds security
			 standards and requirements to protect the facility against acts of
			 terrorism established for such a facility by the State or local government
			 for the area where the facility is located.
			(b)DefinitionsIn this subsection, each of the terms site security plan and chemical facility has the meaning that the term has in section 550 of the Department of Homeland Security
			 Appropriations Act, 2007 (Public Law 109–295; Stat. 1388), as in effect
			 immediately before the enactment of this Act.
			
